Citation Nr: 0600931	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-25 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include as being secondary to service-connected 
status post-gunshot wound of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from December 1965 to November 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The preponderance of the evidence shows that the 
veteran's current lumbar spine disorder was not manifested 
until many years after service and is not related to active 
duty service or any incident therein.

3.  The veteran's lumbar spine disorder was not caused or 
aggravated by the veteran's service-connected status post-
gunshot wound of the left leg.  


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for a lumbar spine 
disorder.  In this context, the Board notes that a 
substantially complete application was received in February 
2001 and adjudicated in October 2001.  However, during the 
course of the appeal, in April 2003, the AOJ provided notice 
to the veteran regarding the VA's duties to notify and to 
assist.  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  In 
August 2003, the AOJ readjudicated the claim based on all the 
evidence, without taint from prior adjudications.  Therefore, 
the Board finds no prejudice in the fact that the initial AOJ 
denial pre-dated VCAA-compliant notice.  Accordingly, the 
Board finds that the content and timing of the April 2003 
notice comports with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
service medical records were obtained.  Private and VA 
treatment records were obtained.  A VA examination was 
provided in August 2001.  The Board does not know of any 
additional relevant evidence which has not been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II.  Applicable Law and Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted when a chronic disease 
listed at 38 C.F.R. § 3.309, such as arthritis, is manifested 
to a compensable degree within one year after separation from 
service.  In such cases, service connection may be presumed.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


Alternatively, secondary service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran asserts that he has low back pain as the result 
of an in-service gunshot wound to the left leg.  The veteran 
contends that the gunshot wound resulted in a discrepancy in 
the lengths of his legs, which led to the low back pain and 
lumbar spine disorder.  

The Board first notes that there are no in-service records of 
a diagnosis of or treatment for a lumbar spine disorder.  The 
veteran's November 1967 separation examination does include a 
notation of the veteran complaint of back pain, but there is 
no corresponding diagnosis or even discussion by the 
examiner, and the spine was not marked "abnormal" after a 
clinical evaluation.  The Board notes that a layman, such as 
the veteran, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the Board 
finds there is insufficient evidence to warrant direct 
service connection.  

The Board also finds that the veteran is not entitled to 
service connection for a lumbar spine disorder secondary to 
his service-connected status post-gunshot wound of the left 
leg.  

A September 1968 rating decision on unrelated claims noted 
that the veteran's left leg showed a one-half inch 
shortening.  No lumbar spine disorders were found, however, 
in subsequent VA examinations in July 1968, July 1971, and 
June 1979.  

The veteran's first diagnosis of a lumbar spine disorder 
occurred in March 2001, when the veteran was diagnosed with 
degeneration of the lumbar intervertebral disc.  A July 2001 
VA examination record subsequently diagnosed the veteran with 
grade 1 retrolisthesis of L6 over S1 and degenerative change.  
Neither of these records provided an opinion as to a link 
between these conditions and the veteran's service.  

A VA compensation examination was conducted in August 2001.  
The examination record reports a finding of no 
retrolisthesis.  The examining physician found that the 
veteran had normal reflexes and the x-rays of the veteran's 
lumbar regions were essentially normal.  The examiner found 
that the:

"veteran may or may not have residuals 
of a limb-length discrepancy and if he 
does, it is less than a half inch. . .  
[The physician did] not feel that less 
than half an inch limb-length discrepancy 
could give degenerative changes and low 
back pain. . .  [The veteran's] low back 
pain may be due to deconditioning and 
degenerative changes, which could be his 
natural history."  

Assuming the veteran does have a lumbar spine disorder, as 
noted in the July 2001 examination record, the Board finds 
there to be insufficient evidence of a nexus between the 
veteran's current lumbar spine disorder and his service-
connected disability.  The veteran has not provided any 
opinions from treating doctors, or any other medical 
evidence, in support of his claim that his lumbar spine 
disorder is secondary to his service-connected status post-
gunshot wound of the left leg.  Although the veteran has 
received treatment for his lumbar spine disorder, this 
evidence fails to establish a nexus between his lumbar spine 
disorder and his left leg disability.  In contrast, the 
August 2001 VA examiner opined that the veteran's current 
lumbar spine disorder is not related to his left leg 
disability.  

Overall, the preponderance of the evidence of record is 
against the claim that a back disability had its onset during 
active military service or is due to or the result of a 
service-connected disability.  As a preponderance of the 
evidence is against the claim for service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


